ROUSE PROPERTIES
1114 Avenue of the Americas, Suite 2800
New York, NY 10036-7703
T: 212-608-5108
ROUSEPROPERTIES.COM | NYSE: RSE



EXHIBIT 10.1




June 30, 2014                    
            




Michael Grant
XXXXXXXX








Dear Michael:


Rouse Properties, Inc. is pleased to extend to you an offer of employment for
the position of
Chief Accounting Officer, at Rouse Properties. Your position will be located at
our corporate headquarters in New York.


Base Salary
Your annual base compensation will be $235,000 less applicable taxes and
withholdings.


Incentives
You will be eligible to participate in the Company’s incentive bonus plan. Your
initial target award opportunity will be 40% of your base salary. The actual
award amount will be determined by the Chief Executive Officer and shall be in
accordance with the then existing bonus plan. For new employees, first year
bonus amounts will be pro-rated based on the date of hire. In order to receive
your award, you must be actively employed by the Company on the date that bonus
payments are distributed. All such awards are subject to approval by the Chief
Executive Officer and Board of Directors. You will also be provided with a
one-time special payment in the amount of $20,000 to be applied to relocation
and settling-in costs.


Option Award
You will be eligible to receive an annual award of Options for common stock of
the Company under the stock option plan based on your individual performance and
the Company’s financial results as determined by the Board of Directors of the
Company. These options are ten-year non-qualified options to purchase common
shares of the Company and vest evenly over five (5) years, commencing with the
first anniversary of award. Your target award will be expressed in terms of
dollars at work (“Leverage”). The number of options awarded will be calculated
as Leverage divided by the price per share of the common stock on the date the
Board of Directors approves or determines annual option grants for senior
executives of the Company generally.


Your first award will be an up-front award, granted on a specific date
determined by the Board of Directors of the company. The number of options
awarded initially will be calculated based on target Leverage of $235,000
divided by the market price at the time of the award.


Commencing in 2015, you will be eligible for an annual option award targeted at
Leverage of .7 times Base Salary. All awards will be made in accordance with the
terms of the Plan and are subject to approval by the Board. The target Leverage
may vary depending on the specific plan.


Benefits
You will be eligible to participate in benefit plans available to employees of
the Company which include Medical/Rx, Dental, Vision, Life and Disability
coverage. Benefits are effective on the first day of the month following your




--------------------------------------------------------------------------------

ROUSE PROPERTIES
1114 Avenue of the Americas, Suite 2800
New York, NY 10036-7703
T: 212-608-5108
ROUSEPROPERTIES.COM | NYSE: RSE



date of hire. During your first week of employment, a Human Resources
Representative will contact you to assist you with the enrollment process. You
will also be eligible to participate in the 401(k) plan on the first of the
month, following the completion of 30 days of continuous employment at Rouse
Properties. You will be eligible for four (4) weeks’ vacation, which will be
pro-rated during your first year of employment. Starting with the first
occurring January 1 following your date of hire, and for each subsequent
calendar year, vacation entitlements will be credited on January 1.


Relocation
In light of your need to relocate to the greater New York City area, we will
provide you with relocation assistance in accordance with our corporate
relocation policy. Details of the policy are included with this letter.


At-Will Employment
This offer letter does not constitute, and may not be construed as, a commitment
to employment for any specific duration. Your employment with the Company will
be at-will, which means that you may leave the Company or the Company may
require that you leave its employ, at any time and for any reason. The at-will
status of your employment may not be altered in any way by any oral or written
statement made by any employee of the Company, except for an express written
agreement to such effect signed by you and an authorized representative of the
Company.


Employment Eligibility Verification
In accordance with federal immigration law, you will need to provide your
authorization to work in the United States when you start. Please be prepared to
produce documents to prove your identity and employment eligibility in the
United States. For a list of acceptable documents, refer to the I-9 Form
enclosed.


Code of Business Conduct and Ethics
It has always been our policy that all our activities should be conducted with
the highest standards of honesty and integrity and in compliance with all legal
and regulatory requirements. As such, you will agree to adhere to our Code of
Business Conduct and Ethics and Ethics and Employee Conduct Guidelines. You will
be required to sign an annual statement of compliance.


Employee Representations
You represent and warrant to the Company that: (i) the acceptance of this offer
of employment by you will not violate any employment agreement, non-compete
agreement, non-solicitation agreement or confidentiality agreement to which you
are a party or by which you are bound, (ii) you have not taken any
documentation, property or confidential materials of any kind from any prior
company with whom you have been associated without permission, (iii) you will
devote your entire professional time and attention to this role and you will not
engage in any other business or paid employment without prior written consent
from the Company and (iv) you have received, read and agree to comply with the
Code of Business Conduct and Ethics and our Personal Trading Policy and agree to
follow all standard policies.


Confidentiality
In your position, you will have access to and be dealing with confidential
information with respect to public companies. All securities transactions must
be reported on insider reports if applicable. You agree to treat as confidential
and shall not, directly or indirectly disclose to any person, firm, association
or corporation or use for your own benefit or gain any confidential or
privileged information relating to the business of the Company or its
subsidiaries or affiliates, whether during the period of your employment with
the Company or thereafter, provided that your disclosure of confidential or
privileged information in the course of fulfilling your duties to the Company or
its
affiliates as prescribed by this offer of employment shall not be considered to
be a breach of the foregoing provision and provided further that the forgoing
provision is subject to any disclosure required by law (provided that you




--------------------------------------------------------------------------------

ROUSE PROPERTIES
1114 Avenue of the Americas, Suite 2800
New York, NY 10036-7703
T: 212-608-5108
ROUSEPROPERTIES.COM | NYSE: RSE



provide the Company with advance written notice of such requirement (to the
extent permitted by law) and reasonably co-operate with the Company should it
seek to limit such disclosure). Breach of confidentiality is a serious matter
and could result in termination for cause. Upon cessation of employment for any
reason, you agree to return all Corporate property, both in electronic and paper
form and including all client records, product information, business plans etc.,
and you agree not to retain any copies.


Michael, we are pleased that you are considering joining and hope that you find
the opportunity exciting and challenging. If there are any questions or
problems, please feel free to call me to discuss them at any time. If you are in
agreement with the terms and conditions of this offer, I would appreciate you
signing the enclosed copy of this letter thereby indicating your acceptance of
employment. This employment offer is made contingent upon your successful
completion of the pre-employment background check, reference check, and drug
test, and provision of all necessary documents.




Yours truly,


/s/ BOBBIE LYONS


Bobbie Lyons
Senior Vice President, Human Resources
Rouse Properties








I understand and am in agreement with the above terms and conditions of my
prospective employment including the employee representations. In addition, I
consent to references and a background check. I acknowledge that this letter
embodies our entire employment arrangement. My acceptance of this offer is made
voluntarily and after careful consideration.




Dated this 30 day of June, 2014




/s/ MICHAEL GRANT


Michael Grant             




Anticipated Start Date: July 28, 2014


    


